Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert E. Gibbs appeals the magistrate judge’s order granting Postmaster General John Potter’s motion to dismiss Gibbs’ civil action arising out of his former employment with the United States Postal Service. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the magistrate judge.* Gibbs v. Potter, No. 4:09-cv-37-DAN, 2010 WL 3811802 (E.D.N.C. Sept. 27, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 The parties consented to the magistrate judge’s jurisdiction pursuant to 28 U.S.C. § 636(c) (2006).